Title: From Thomas Jefferson to Charles Willson Peale, 12 July 1805
From: Jefferson, Thomas
To: Peale, Charles Willson


                  
                     Dear Sir 
                     
                     Washington July 12. 05
                  
                  The Polygraphs for mr Volney, Commodore Preble and the President’s Secretary have been all recieved in good order and are found good. the portable one for myself is also recieved, and is approved in every respect except perhaps in one part, on which I have not had trial enough to decide. it seems to copy the first 4. or 5. lines of the page with defects of nearly half the lines: sometimes however it has not done that. being within two days of my departure for Monticello, I have packed it up, and am in hopes that a little use of it there will bring it to, or enable me to find some remedy for the defect. I inclose you a draught of the US. bank here on that in Philadelphia for 60. Dollars, in paiment. time permits me only to add my friendly salutations & assurances of great esteem & respect.
                  
                     Th: Jefferson 
                     
                  
               